

	

		III 

		109th CONGRESS

		1st Session

		S. RES. 85

		IN THE SENATE OF THE UNITED STATES

		

			March 17, 2005

			Mr. Thomas (for himself,

			 Mr. Burns, Mr.

			 Inhofe, Mr. Dorgan,

			 Mr. Crapo, Mr.

			 Salazar, and Mr. Enzi)

			 submitted the following resolution; which was referred to the

			 Committee on the

			 Judiciary

		

		RESOLUTION

		Designating July 23, 2005, and July 22,

		  2006, as National Day of the American Cowboy.

	

	

		

			Whereas pioneering men and

			 women, recognized as cowboys, helped establish the American West;

		

			Whereas that cowboy spirit

			 continues to infuse this country with its solid character, sound family values,

			 and good common sense;

		

			Whereas the cowboy embodies

			 honesty, integrity, courage, compassion, respect, a strong work ethic, and

			 patriotism;

		

			Whereas the cowboy loves,

			 lives off of, and depends on the land and its creatures, and is an excellent

			 steward, protecting and enhancing the environment;

		

			Whereas the cowboy continues

			 to play a significant role in America's culture and economy;

		

			Whereas approximately 800,000

			 ranchers are conducting business in all 50 of these United States and are

			 contributing to the economic well being of nearly every county in the

			 Nation;

		

			Whereas rodeo is the sixth

			 most-watched sport in America;

		

			Whereas membership in rodeo

			 and other organizations surrounding the livelihood of a cowboy transcends race

			 and gender and spans every generation;

		

			Whereas the cowboy is an

			 American icon;

		

			Whereas to recognize the

			 American cowboy is to acknowledge America's ongoing commitment to an esteemed

			 and enduring code of conduct; and

		

			Whereas the ongoing

			 contributions made by cowboys to their communities should be recognized and

			 encouraged: Now, therefore, be it

		

	

		

			That the Senate—

			

				(1)

				designates July 23, 2005, and

			 July 22, 2006, as National Day of the American Cowboy;

			 and

			

				(2)

				encourages the people of the

			 United States to observe the day with appropriate ceremonies and

			 activities.

			

